20-10828-smb              Doc 8   Filed 03/18/20 Entered 03/18/20 23:08:15                   Main Document
                                                Pg 1 of 4



    Steven J. Reisman, Esq.
    Jerry L. Hall, Esq.
    Cindi M. Giglio, Esq.
    KATTEN MUCHIN ROSENMAN LLP
    575 Madison Avenue
    New York, NY 10122
    Telephone: (212) 940-8800
    Facsimile: (212) 940-8876
    sreisman@katten.com
    jerry.hall@katten.com
    cindi.giglio@katten.com

    Counsel to the Foreign Representative

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

    In re:                                                               Chapter 15

    NYGARD HOLDINGS (USA) LIMITED, et al.,1                              Case No. 20-10828 (___)

                     Debtors in a Foreign Proceeding.                    Joint Administration Requested



                        DISCLOSURE PURSUANT TO RULE 1007(a)(4)
                   OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

             Richter Advisory Group Inc. (“Richter”) is acting solely in its capacity as court-appointed

receiver (and not in its personal or corporate capacity) (the “Receiver”) and authorized foreign

representative (the “Foreign Representative”) of:

                    (a)     Nygard Holdings (USA) Limited (“Holdings”);
                            Nygard Inc. (“Inc.”);
                            Nygard NY Retail, LLC (“NY Retail”); and
                            Fashion Ventures, Inc. (“Fashion”) (collectively, the “U.S. Debtors”); and
                    (b)     Nygard International Partnership (“International”);

1
      The Debtors in these Chapter 15 cases, along with the last four digits of each Debtor’s U.S. Federal Employer
      Identification Number (“FEIN”) or Canada Revenue Agency Business Registration Number (“CRA”) , are:
      Nygard Holdings (USA) Limited (FEIN 3048), Nygard Inc. (FEIN 0509), Nygard NY Retail, LLC (FEIN 1672),
      Fashion Ventures, Inc. (FEIN 0956), Nygard International Partnership (FEIN 1535), Nygard Properties Ltd.
      (CRA 0003), Nygard Enterprises Ltd. (FEIN 7127), 4093879 Canada Ltd. (FEIN 1533), 4093887 Canada Ltd.
      (FEIN 1534).
20-10828-smb        Doc 8    Filed 03/18/20 Entered 03/18/20 23:08:15             Main Document
                                           Pg 2 of 4



                       Nygard Properties Ltd. (“Properties”);
                       Nygard Enterprises Ltd. (“Enterprises”);
                       4093887 Canada Ltd. (“4093887”); and
                      4093879 Canada Ltd. (“4093879”) (collectively, the “Canadian Debtors,”
and together with the U.S. Debtors, the “Debtors”).

       Each of the Debtors was placed in a receivership on March 18, 2020 by order (the

“Receivership Order”) of the Court of Queen’s Bench Manitoba (the “Canadian Court”), Court

File No. CI 20-01-26627 (the “Canadian Proceeding”).

       The Foreign Representative files this disclosure pursuant to Rule 1007(a)(4) of the Federal

Rules of Bankruptcy Procedure, and respectfully states as follows:

       1.      All of the Debtors are 100% privately owned and controlled by Peter J. Nygard,

either directly or through a series of holding companies.

       2.      Richter is the sole authorized receiver of the Debtors and the duly authorized

foreign representative of the Debtors in the Canadian Proceeding. The Foreign Representative’s

address is: 181 Bay Street #3501, Toronto, ON M5J 2T3.

       3.      Parties to litigation pending in the United States in which the Debtors are parties at

the time of filing of the petition, as known to the Foreign Representative:

               a.      Jane Does Nos. 1-10, individually and on behalf of all others similarly

                       situated v. Peter J. Nygard, Nygard Inc., Nygard International

                       Partnership, and Nygard Holdings Limited, case no. 1:20-cv-01288,

                       United States District Court for the Southern District of New York (“Class

                       Action Lawsuit”);

               b.      Diversified Employment Services v. Nygard Inc., file no. 19STLC10580,

                       California state court; and




                                                 2
20-10828-smb       Doc 8    Filed 03/18/20 Entered 03/18/20 23:08:15            Main Document
                                          Pg 3 of 4



              c.      Bluprint Clothing Corp. v. Nygard International Partnership & Nygard

                      Inc., case no. 2:18-cv-09687, United States District Court for the Central

                      District of California.

       4.     The Foreign Representative seeks provisional relief against the following entities,

pursuant to 11 U.S.C. § 1519:

              a.      Peter Nygard;
              b.      The Class Action Lawsuit plaintiffs (DiCello Levitt Gutzler LLC and The
                      Haba Law Firm, P.A., counsel);
              c.      Bishara Textile and Garment Manufacturing Co., as lender;
              d.      Orlando Corporation, as lender;
              e.      1435 Broadway LLC as lender;
              f.      Brause Investments Inc., as lender and landlord;
              g.      Edson’s Investments Inc. as lender and landlord;
              h.      1431 Associates LLC, as landlord;
              i.      Nygard Biotech Corporation, as non-debtor borrower;
              j.      Nygard Ventures Inc., as non-debtor borrower;
              k.      Nygard Properties (USA) Limited, as non-debtor lender;
              l.      Enterprise Aviation Bermuda Ltd., as borrower;
              m.      Nygard International (Barbados) Limited, as non-debtor lender;
              n.      Burberry Limited, as threatened infringement action party;
              o.      Chico’s Brand Investments, Inc., as threatened infringement action party.
              p.      Zurich Insurance Company Ltd., as insurance provider;
              q.      Zurich American Insurance Company Ltd. as insurance provider;
              r.      STARR Indemnity, as insurance provider;




                                                3
20-10828-smb     Doc 8   Filed 03/18/20 Entered 03/18/20 23:08:15        Main Document
                                       Pg 4 of 4



            s.     Royal & Sun Alliance Insurance Company of Canada, as insurance
                   provider; and
            t.     AIG Insurance Company of Canada, as insurance provider.


Dated: March 18, 2020
       New York, New York                      Respectfully submitted,

                                               /s/ Steven J. Reisman
                                               Steven J. Reisman, Esq.
                                               Jerry L. Hall, Esq.
                                               Cindi M. Giglio, Esq.
                                               KATTEN MUCHIN ROSENMAN LLP
                                               575 Madison Avenue
                                               New York, NY 10122
                                               Telephone: (212) 940-8800
                                               Facsimile: (212) 940-8876
                                               sreisman@katten.com
                                               jerry.hall@katten.com
                                               cindi.giglio@katten.com

                                               Counsel to the Foreign Representative




                                           4
